Citation Nr: 0809820	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities (claimed as residuals of 
cold injury to the feet and legs).

2.  Entitlement to service connection for degenerative 
arthritis of the hands (claimed as residuals of cold injury 
to both hands).

3.  Entitlement to service connection for degenerative 
arthritis of the shoulders (claimed as residuals of cold 
injury to both shoulders).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  It has been advanced on the docket pursuant to 38 
C.F.R. § 20.900 (c). 

In January 2008, the veteran was provided a travel Board 
hearing.  A transcript of the testimony offered at this 
hearing has been associated with the record. 

At the Board hearing, the veteran submitted additional 
evidence, with a signed waiver of consideration of that 
evidence by the RO.  Thus, the Board may consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2007). 

In an August 2005 personal statement, the veteran raised 
claims of entitlement to service connection for a 
dermatological disorder of the hands and feet (claimed as 
residuals of cold injury to both hands and feet).  Also, a 
July 2004 letter from a Dr. Brown indicates that the veteran 
is seeking entitlement to service connection for post-
traumatic stress disorder (PTSD).  These claims have not been 
adjudicated by the RO and are hereby REFERRED to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The veteran served in Korea.

2.  He did not incur a cold injury in service or any 
residuals thereof in the form of peripheral neuropathy of the 
lower extremities, degenerative arthritis of the hands or 
degenerative arthritis of the shoulders. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred in active service, to include as residuals of cold 
injury.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Degenerative arthritis of the hands was not incurred in 
active service, to include as residuals of cold injury.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Degenerative arthritis of the shoulders was not incurred 
in active service, to include as residuals of cold injury.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant notice by letters dated in May 
2004 and April 2006.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), requesting the claimant to provide evidence 
in his or her possession that pertains to the claims; and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), addressing 
rating and effective date provisions.  The claims were 
subsequently readjudicated in a November 2007 supplemental 
statement of the case, thus curing any timing error.  

VA has obtained the veteran's service medical records and VA 
records.  The veteran has provided VA with some private 
medical evidence.  VA attempted to obtain records from the 
Social Security Administration (SSA); however, in November 
2007, SSA notified VA that no such records existed because 
the veteran had not filed for disability benefits with SSA.  
In a letter to the RO dated in June 2006, the veteran stated 
that he had received medical treatment from two private 
physicians.  In August 2006, the RO sent a letter to the 
veteran asking him to submit authorizations for the release 
of records associated with the treatment provided by these 
physicians.  The veteran did not respond to this request; 
thus no further action is required by VA.  See 38 C.F.R. 
§ 3.159(c)(1)(i).  He has been provided medical examinations 
in furtherance of substantiating his claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2007).

In claims filed by combat veterans, the Board must consider 
38 U.S.C.A. § 1154(b).  With respect to combat veterans, VA 
shall accept as sufficient proof of service-connection 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service.  
Service-connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  See also 
38 C.F.R. § 3.304(d). 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

In this case, no medical evidence of record documents cold 
injuries to the veteran's lower extremities, hands or 
shoulders.  His service medical records document no such 
injuries and his separation examination dated in October 1966 
shows normal upper and lower extremities, feet, and 
musculoskeletal system.  The record shows that he is 
currently diagnosed as having peripheral neuropathy of the 
lower extremities and degenerative arthritis of the shoulders 
and hands.  The veteran has claimed that these disorders are 
the result of cold exposure in Korea during November and 
December 1950 when he served with a U.S. Marine Corps 
Infantry Battalion at the Chosin Reservoir.  He has stated 
that he participated in combat at this time.  

A review of the veteran's personnel file shows that while in 
Korea he participated in the North Korean Aggression; Assault 
and capture of Inchon, Korea; Communist China Aggression; 
first UN counter offensive; Communist China Spring offensive 
and the UN Summer-Fall offensive.  Accordingly, the Board 
finds application of the 38 U.S.C.A. § 1154 presumption 
appropriate here.  

In furtherance of substantiating his claim, the veteran was 
provided a VA Cold Weather Injury Protocol examination in 
June 2004.  At this examination, the veteran stated that 
while stationed in Korea he had adequate cold weather 
equipment.  He further indicated that although he wore gloves 
that he would have to frequently remove them to work.  He 
denied a history of frostbite and having ever been treated 
for any cold exposure.  He reported aching of the joints in 
his hands and tingling in his feet, for which he had never 
sought treatment.  He stated that he had a friend who stated 
that these symptoms were probably related to cold exposure.  
His list of complaints dated back to 1994.  Examination 
resulted in diagnoses of peripheral neuropathy and 
degenerative arthritis, which the examiner did not feel were 
related to cold exposure, but rather age and maturity.  The 
examiner noted that these conditions frequently accompany age 
and maturity and that he reviewed the claims file in reaching 
this conclusion.  

Of record is an August 2005 statement from the veteran.  In 
this statement the veteran related the symptomatology 
associated with his claimed disorders.  He also stated that 
his research of cold weather injury showed that peripheral 
neuropathy and degenerative arthritis was "in keeping" with 
the results of cold weather injury.  

In September 2005, the veteran was afforded a VA orthopedic 
examination.  This examination was scheduled to specifically 
address an in-service September 1966 diagnosis of Reiter's 
Syndrome.  The examiner noted a September 1966 service 
medical record detailing complaints of pain all over, fever 
and chills with temperature of 97 degrees, as well as 
urethral discharge six weeks prior.  The examiner reviewed 
the claims file and also noted a March 1966 service medical 
record documenting a fibrous band on the dorsum of the shaft 
of the veteran's penis, an August 1966 complaint of urethral 
discharge and a September 1966 complaint of tiredness and 
achiness all over.  The examiner conducted an examination of 
the veteran's hands and shoulders. 

Physical examination of the hands revealed Dupuytren 
contracture of the right hand as well as Heberden nodes of 
the distal interphalangeal joints bilaterally.  The veteran 
was unable to provide a history of this symptomatology.  With 
respect to the Heberden nodes, the examiner stated that this 
was evidence of osteoarthritis, which was more likely than 
not due to aging.

Physical examination of the shoulders resulted in diagnoses 
of disabilities of the shoulders.  The veteran informed the 
examiner that he had injured his right shoulder in a fall in 
2000.  He reported the onset of pain in his left shoulder as 
2 months prior to the examination.  With respect to the right 
shoulder, the examiner found that any right shoulder 
condition was not caused by or related to anything in service 
because the veteran had no symptomatology in this shoulder 
until 2000, when he injured it.  In regards to the left 
shoulder, the examiner similarly found that any current 
condition would not be caused by or related to anything in 
military service because the veteran had not had any symptoms 
of any kind in his lifetime until two months ago.  

At his Board hearing, the veteran related having served in 
Korea in November and December of 1950.  He described that 
the weather was extreme, with what he described as wind chill 
factors to 50 degrees below zero and even colder on occasion.  
He stated that he wore layers of clothing, consisting of long 
underwear, winter-proof trousers, a lined vest, a shirt, a 
two-ply field jacket and a long parka that reached to the 
mid-calves.  He also stated that he wore an alpaca lined hat, 
boots with leather tops, two pairs of socks and 2 pairs of 
inner felt soles, but that the boots would often become wet 
due to perspiration.  He testified that he wore gloves, but 
that in order to perform his duties, he would often have to 
remove them.  He also stated that he also wore mittens, which 
allowed for use of the trigger finger.  He found that they 
were not all that good for keeping his hands warm and would 
often keep one hand in his pocket and use the other, 
switching the hands to keep them warm.  He stated that he was 
fortunate and did not get frostbite.  He stated that he first 
sought treatment for his claimed cold weather injury related 
disabilities from VA in 2002 or 2003 and expressed that he 
found his VA examinations to be inadequate because they were 
not performed by a "cold weather injury certified" 
physician.  He testified that he had first been diagnosed as 
having his claimed disorders recently, in 2002.  

At his Board hearing, the veteran submitted a July 2007 
opinion of Dr. Brown.  In this letter, Dr. Brown stated that 
in discussing the veteran's claimed conditions he found that 
the veteran made a compelling argument that many of his 
current complaints "could be related" to an injury he 
"could have" suffered while in Korea.  He stated that the 
veteran's complaints of peripheral neuropathy, dyshydrotic 
eczema, PTSD-like symptoms, cold-sensitivity and pains were 
as likely as not to be caused by cold exposure during the 
Korean War.  Treatment records accompanying this opinion also 
dated in July 2007 show diagnosis of joint pain in the 
shoulder, and non-specific complaints that the veteran 
attributed to cold weather injury, of which Dr. Brown noted 
he was "not sure of the validity" and would need further 
follow up. 

A medical opinion premised upon an unsubstantiated account is 
of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  "[A] bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion is based on a history provided by 
the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
On the other hand, the Board may reject a medical opinion if 
the Board finds that other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005). 

Initially, the Board must point out that although the opinion 
of Dr. Brown is favorable on its face, the Board finds that 
it is seriously lacking in probative value.  The basis of Dr. 
Brown's opinion is clearly contradicted by other facts 
present in the record.  The veteran has consistently, to 
include under oath, denied that he ever experienced a cold 
weather injury in service.  Dr. Brown uses the veteran's 
report of cold weather injury in service as the basis for his 
opinion.  That opinion is, therefore, fatally flawed and 
cannot be used to support a finding of in-service occurrence 
of the veteran's claimed conditions.  See id.  Moreover, Dr. 
Brown's clinical records do not show diagnosis of any cold 
weather related injuries and the language prefatory to his 
opinion is speculative.  A doctor's statement framed in terms 
such as "could have been" is not probative.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  For these reasons, the Board 
finds that Dr. Brown's opinion lacks probative value.

Similarly, the veteran's statement regarding his research 
between peripheral neuropathy and degenerative arthritis and 
cold weather injury lacks probative value because it is not 
competent medical evidence.  Medical treatise evidence 
proffered by an appellant in connection with his lay 
testimony is insufficient to satisfy the requirement of 
medical evidence of nexus because none of the treatise 
evidence provided medical evidence demonstrating a causal 
relationship between this specific appellant's service-
connected disability and the disorder for which he sought 
service connection.  The appellant, as a lay person, could 
not offer a medical opinion.  Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).

The veteran has expressed his belief that his VA examinations 
were inadequate because they were not conducted by a "cold 
weather injury certified" physician.  Generally, a person 
need only be a licensed health care practitioner to be 
considered competent to provide medical evidence.  YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  However, the matter 
under consideration might require a relatively higher level 
of medical training or expertise for an opinion to constitute 
competent evidence.  See Black v. Brown, 10 Vet. App. 279, 
283-284 (1997).  In reviewing the record, the Board notes 
that the June 2004 VA examination was specifically a Cold 
Weather Injury Protocol examination and both VA examiners 
were conducted by medical physicians.  The Board finds no 
evidence that they are not qualified to comment on the 
etiology of any possible cold weather injury residuals.  The 
veteran, as a lay person, is not competent to question the 
qualifications of a medical doctor, which would require peer 
review.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).

Although the Board finds that the 38 U.S.C.A. § 1154 combat 
presumption is applicable here, there is clear and convincing 
evidence to rebut the presumption of service incurrence of 
cold weather injuries.  The Board has no doubt that the 
veteran was exposed to freezing temperatures during his 
service in Korea; however, by his own admission, he never 
incurred frostbite or a cold weather injury therein.  

The VA examinations, based upon a full review of the claims 
file and the veteran's denial of cold injury do not attribute 
his claimed conditions to service.  The Board further notes, 
and as commented on by the VA examiners, the extended time 
span between discharge and diagnosis compelling in terms of a 
lack of a nexus between the veteran's claimed disorders and 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, Dr. Brown's opinion, as described above, 
lacks probative value and cannot be used to form the basis of 
service connection.  This is not a case in which the veteran 
is claiming frostbite residuals; he has denied ever having 
frostbite in service.  See Goss v. Brown, 9 Vet. App. 109, 
113 (1996).  As outlined above, the veteran's own statements 
regarding the etiology of his claimed disorders are not 
competent medical evidence.  See Libertine, 9 Vet. App. at 
522-23.  As the preponderance of the evidence is against the 
claims, service connection is denied. 


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities (claimed as residuals of cold injury 
to the feet and legs) is denied.

Entitlement to service connection for degenerative arthritis 
of the hands (claimed as residuals of cold injury to both 
hands) is denied. 

Entitlement to service connection for degenerative arthritis 
of the shoulders (claimed as residuals of cold injury to both 
shoulders) is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


